Exhibit 99.1 Bancorp Rhode Island, Inc. and Bank Rhode Island Executive Annual Incentive Plan 1. Purpose and Objectives The overall purpose of this Executive Annual Incentive Plan (“Plan”) is to recognize and reward executives for their collective contributions to the Company’s success. The Plan rewards Participants based on the achievement of strategic, division and individual performance goals that are critical to the Company’s growth and profitability. The objectives of the Plan are to: (a)Recognize and reward achievement of the Company’s annual business goals; (b)Motivate and reward superior performance; (c)Provide a competitive total compensation package that enables the Company to attract and retain talent needed to grow the Company; and (d)Encourage teamwork and collaboration among the Company’s leadership and across business groups. 2.Eligiblity/Participants (a)Only Executive Officers will be eligible to receive Awards under the Plan.As of the Effective Date, Participants in the Plan include the Company’s top four executives (CEO, CFO, Chief Information Officer, and Chief Lending Officer). New Participants will be nominated by the President & CEO and approved by the Committee. (b)Executive Officers hired after September 30 are not eligible to participate in the Plan until the following year, unless the Committee approves an exception.Participants with less than one year of service will receive a prorated Award based on length of service. Newly elected Executive Officers will participate in the Plan upon election to Executive Officer status, nomination by the CEO and approval by the Committee. (c)Participants must maintain a performance level of “Meets Expectations” in the Company’s annual performance appraisal for all salaried (exempt) employees to be eligible for an Award. (d)Participants who terminate employment during the Plan year (other than in the case of death, Disability or retirement as provided in Section 9) will not be eligible to receive an Award with respect to such Plan year. (e)Except as provided in Section 9 with respect to termination of employment due to death, Disability or retirement or as the Committee may otherwise determine in its sole discretion, a Participant must be an employee of the Company or the Bank as of the Award payout date to receive an Award. 3. Performance Period The Plan operates on a calendar year basis (January 1 – December 31). 4. Performance Gate The Committee may establish one or more Performance Goals which must be achieved in order for the Plan to activate (“Performance Gate”).If the Company does not achieve the level of performance specified by the Committee as a Performance Gate, no Awards will be earned or paid under the Plan. 5. Performance Goals Awards will be based on a combination of Company and Bank strategic, division and individual performance.Annually, the Committee shall establish in writing one or more performance goals which, when measured at the end of the Performance Period, shall determine the amount of the Award to be paid to the Participant (“Performance Goals”).Performance Goals may be based on any of the following criteria: (i) earnings or net income, (ii) earnings per share, (iii) return on equity, (iv) return on assets, (v) revenues, (vi) expenses, (vii) one or more operating ratios, (viii) stock price, (ix) shareholder return, (x) market share, (xi) asset growth, (xii) loan growth, (xiii) deposit or core deposit growth, (xiv) net interest margin, (xv) non-interest income; (xvi) charge-offs, (xvi) credit or asset quality, (xvii) non-performing loan or asset measures, (xviii) one or more capital ratios, (xix) implementation of capital projects, (xx) employee training and/or morale, (xxi) customer satisfaction measures, (xxii) internal control and regulatory compliance measures, (xxiii) risk management measures, (xxiv) the accomplishment of mergers, acquisitions, dispositions or similar extraordinary business transactions, and (xxv) such other business criteria and performance measures as the Committee may deem appropriate.The Performance Goals selected in any case need not be applicable across the Company, but may be particular to an individual’s function or business unit. Annual Performance Goals will include measures tied to financial performance, the annual and strategic plan implementation and risk management.Performance Goals will have quantitative targets, but may also provide for qualitative assessments.Each Participant’s performance will be measured on a 1-5 scale with 3 being at target or within the specified target range and the other rankings being interpolated from the target (with fractional ratingsallowed, e.g., 3.5). At least 20% of the total Award opportunity will be based upon individual contributions of the Participant evaluated against specific assigned responsibilities and measures tied to the annual and strategic plans and risk management. The specific measures and the weights of each measure will be established annually by the Committee and may vary for each Participant. 6. Award Opportunity Each Participant will have a target Award (expressed as a percentage of base salary as of the end of the Performance Period) and range that defines his or her incentive opportunity.Under the Plan, Awards will range from 50% (for achieving the threshold level performance) to 120% of the target (for exceptional performance).No Award shall be paid with respect to a specific Performance Goal if the Participant fails to achieve the threshold or “2” rated performance level set for such Performance Goal. The Award opportunity ranges shall be as follows: Award payout range from 50% of target (Threshold) to 120% of target (Stretch) Short-Term Incentive Opportunity Ranges (as a % of base salary) Role Below Threshold Threshold (50% of Target Award) Target (100% of Target Award) Stretch (120% of Target Award) CEO 0% 27.0% 54.0% 64.8% Other Executive Officers 0% 22.5% 45.0% 54.0% The range between threshold and stretch performance targets will be established annually for each Performance Goal.The threshold, target and stretch measures will be established separately and will not necessarily be the same as the Award payout percentages. 7. Award Payouts Awards will be paid in cash within 75 days following the end of the calendar year after the Company’s financial results are reported and performance against Performance Goals can be measured and evaluated. Each Participant’s Award opportunity shall be allocated according to the weights for each performance measure established by the Committee in connection with establishing the annual Performance Goals.Awards will be paid out as a percentage of a Participant’s base earnings as of December 31 of the Plan year (subject to proration as provided in Section 2 hereof). Performance with respect to Performance Goals will be evaluated against target performance levels and a performance rating will be assigned (1 – 5) for each Performance Goal. The Award payout for each Performance Goal will be determined by the assigned performance rating (see table below) and related payout range.Performance of each specific Performance Goal shall be calculated independently to determine the amount of the Award for each Performance Goal.The sum of the Awards for each Performance Goal will determine the total Award to a Participant. Performance Rating Scale 1 Below Threshold 2 Threshold 3 Target 4 Exceeds 5 Stretch Payout as % of Target Opportunity 0% 50% 100% 110% 120% Performance
